Citation Nr: 0207937	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

(The issue of entitlement to a disability rating greater than 
30 percent for residuals of left ankle injury with bone 
destruction, retained foreign body, and fusion will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The issues perfected for appeal initially included 
entitlement to a total disability rating based on individual 
unemployability.  The RO resolved that issue in the veteran's 
favor in a November 2000 rating action.  Accordingly, the 
issues remaining on appeal before the Board are as stated 
above.  

The Board is undertaking additional development on the issue 
of an increased rating for the left ankle disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. at 3,105 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic back disorder in service 
or of back disorder in service with continuous symptoms 
thereafter, or competent medical evidence of a nexus between 
the veteran's current back disorder and his period of active 
service or any service-connected disability.  

3.  The veteran is not entitled to service-connected 
disability compensation for the loss or permanent loss of use 
of one or both feet, the loss or permanent loss of use of one 
or both hands, the permanent impairment of vision of both 
eyes, or for ankylosis of one or both of the knees or one or 
both of the hips.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310(a) (2001).    

2.  The criteria for eligibility for automobile and adaptive 
equipment or adaptive equipment only is not established.  
38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.350, 3.808 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress amended VA law to eliminate 
the requirement for a well-grounded claim, enhance VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expand on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the October 1997 and April 1999 rating decisions, 
the June 1998 and June 1999 statements of the case, and the 
November 2000 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate the claims.  With respect to 
the duty to assist, the RO secured VA treatment records, a 
medical examination with opinion, and private medical records 
as identified and authorized by the veteran.  The Board is 
satisfied that there is sufficient evidence of record to 
adjudicate the pending appeals.  Finally, the Board notes 
that the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection for a Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's service record revealed service with the 
Parachute Infantry and receipt of the Parachutist's Badge.  
Service medical records showed no complaint, diagnosis, or 
treatment of back injury or disorder.  

Post-service VA examinations and medical records dated from 
1946 to 1994 were essentially negative for report or finding 
of back disorder.  VA records dated in November 1948 
reflected back and hip complaints.  X-rays of the lumbosacral 
spine dated in November 1948 showed loss of normal lumbar 
curve, two fused vertebral bodies, probably due to congenital 
maldevelopment, and an ununited epiphysis and an incomplete 
spina bifida at the first sacral segment showed.  The veteran 
was advised on follow up that films showed congenital 
abnormalities.  During the March 1989 VA examination, the 
veteran reported constant heavy pain the lower back, but 
there were no relevant findings on examination.  The order 
for X-rays of the lumbar spine noted a history of low back 
pain for four years.  Films showed apparent fusion of L4, L5, 
and S1, as well as facet arthrosis at all levels.  The 
veteran had a VA hospitalization in December 1994 for a 
history of lower back pain for 15 months.  It was noted that 
he was an Army paratrooper.  The assessment was probable 
herniated disc.  Subsequent VA medical records dated through 
February 2000 reflected only continued complaints of back 
pain.   

Records from Sunrise Mountainview Hospital and Medical Center 
showed evaluation of the veteran for a history of back pain 
in April 1996.  Magnetic resonance imaging showed spinal 
stenosis.  Later that month, he underwent bilateral 
decompressive laminectomy at L3-5 and bilateral decompressive 
laminotomy at L2 and S1.  In July 1998, the veteran presented 
to Desert Springs Hospital for increasing back pain.  Imaging 
revealed compression fracture at L2 with stenosis from L2-4.  
He underwent lumbar decompression with fusion at L2-4 later 
in July.    

The veteran underwent a VA orthopedic examination in January 
1999.  He reported a 15-year history of back pain with 
surgery in 1996 and 1998.  He was unable to walk due to back 
pain.  The impression after examination was status post 
multi-level laminectomy due to spinal stenosis.  The examiner 
doubted that the veteran's back disorder was due to limp.  
Although it was possible to develop arthritis or even a 
single disc level abnormality, the development of multi-level 
disc abnormality was highly unlikely.  He concluded that the 
back fusion and multi-level laminectomy was not directly 
related to the veteran's service-connected disability.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a back disorder.  First, there is no evidence of chronic 
back disorder in service.  In addition, the evidence fails to 
reflect notation of back disorder in service with continuous 
symptoms thereafter.  Thus, there is no basis for 
establishing service connection due to chronicity or 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  

Moreover, the Board finds no competent medical evidence of a 
nexus between the veteran's current back disorder and any 
service-connected disability.  The January 1999 VA examiner 
specifically concluded that the back disorder was not 
secondary to any service-connected disability.  There is no 
contrary medical opinion of record.  To the extent the 
veteran has alleged such a secondary relationship, the Board 
emphasizes that he is a lay person without medical education 
and training and is therefore not competent to offer an 
opinion as to etiology of a medical disorder.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
his personal opinion as to the cause of his back disorder is 
not competent evidence required to establish service 
connection.    

Similarly, there is no competent evidence of a nexus between 
the current back disorder and his period of active service.  
In his December 1998 statement, as well as during the 
February 2000 hearing, the veteran related his feeling that 
his back disorder was due to military service, to include his 
time as a paratrooper.  He added that his orthopedic surgeon 
advised him that the back condition was "probably/possibly 
due to multiple parachute jumps."  However, review of all 
the VA and private medical evidence of record fails to reveal 
any such medical opinion.  In addition, the veteran's 
communication of this purported opinion is an insufficient 
basis for establishing service connection.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Again, the 
veteran's personal opinion that his current disorder was 
caused by parachute jumps in service is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. 

Accordingly, lacking evidence of chronic disorder in service, 
continuity of symptomatology after service, or competent 
medical evidence of a nexus between the back disorder and 
service or some service-connected disability, the claim must 
fail.  The Board therefore finds that the preponderance of 
the evidence is against service connection for a back 
disorder.  38 U.S.C.A. § 5107(b).   


Automobile and Adaptive Equipment

VA will provide or assist in providing an automobile or other 
conveyance to an eligible person under specified 
circumstances.  38 U.S.C.A. § 3902(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.808.  In addition, VA will provide an 
eligible person with the adaptive equipment deemed necessary 
to insure the safe operation of the automobile or other 
conveyance and the satisfaction of the applicable licensure 
standards.  38 U.S.C.A. § 3902(b)(1).  See 38 U.S.C.A. § 
3901(2) (West 1991) and 38 C.F.R. §§ 3.808(e), 17.157 
(defining "adaptive equipment").

An "eligible person" includes any veteran entitled to 
service-connected disability compensation for: (1) the loss 
or permanent loss of use of one or both feet; (2) the loss or 
permanent loss of use of one or both hands; or, (3) the 
permanent impairment of vision of both eyes as specified.  
38 U.S.C.A. § 3901(1)(A); 38 C.F.R. §§ 3.808(a) and (b), 
17.156(a)(1).   

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one-half inches or more, will constitute loss of use of the 
hand or foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63(a).  

If a veteran is not otherwise an eligible person for purposes 
of adaptive equipment, but is entitled to compensation for 
ankylosis of one or both knees, or one or both hips, VA will 
provide such adaptive equipment to overcome the disability 
resulting from such ankylosis as provided by law.  
38 U.S.C.A. § 3902(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.808(b)(iv), 17.156(a)(1). 

The Board finds that the veteran is not an eligible person 
for purposes of providing or assistance in providing an 
automobile or other conveyance or adaptive equipment.  The 
veteran's service-connected disabilities are as follows: 
enucleation of the left eye with prosthesis and deformity; 
residuals of left ankle injury with bone destruction, 
retained foreign body, and fusion; residual of left leg 
injury; residual of right leg injury with retained foreign 
body; residual of gunshot wound to the face with retained 
foreign body; and multiple scars on both thighs and the right 
ankle.  Thus, there is no basis for eligibility based on loss 
or loss of use of one or both hands or permanent impaired 
vision in both eyes.  Similarly, there is no basis for 
eligibility for adaptive equipment due to service-connected 
knee or hip ankylosis.   

Although the service-connected is in effect for enucleation 
of the left eye, the RO specifically denied service 
connection for right eye vision loss in a July 1998 rating 
action.  That denial became final when the veteran did not 
timely initiate and perfect an appeal of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Moreover, 
the Board notes that both VA and private medical evidence 
attributes the right eye vision loss to diabetic retinopathy.  
Neither that disorder, nor the underlying diabetes mellitus, 
is service connected or otherwise shown to be related to 
service.  

The remaining potential basis for eligibility is loss or 
permanent loss of use of one or both feet.  Clearly, there is 
no anatomic loss of a foot in this case.  In addition, there 
is only ankylosis of the left ankle; there is no service-
connected knee ankylosis, ankylosis of another major joint of 
the left lower extremity, or shortening of the extremity.  
38 C.F.R. §§ 3.350(a)(2), 4.63(a).  Although the veteran also 
has a service-connected right leg disability, there is no 
evidence of any joint ankylosis in or shortening of the right 
leg, and no evidence of disability approximating loss of use 
of the right foot.    

The report of the January 1999 VA examination shows that the 
veteran is essentially wheelchair-bound and is unable to rise 
without extensive assistance.  The veteran reported that he 
stopped walking about three years before.  However, it is 
emphasized that both the veteran and the examiner attributed 
these circumstances to the veteran's back problems, rather 
than to his left ankle disability.  Similarly, VA outpatient 
records dated in December 1999 reflect the veteran's report 
of difficulty walking due to back pain.  VA outpatient 
records dated in May 1999 note that the veteran used a walker 
or no ambulatory aid at home.  This evidence clearly suggests 
that the veteran continues to have satisfactory function of 
his feet.  There is no medical evidence expressing suggestion 
or consideration of amputation due to the severity of the 
left ankle disability.  Thus, the evidence does not support a 
finding that there is no effective function of the left foot 
such that the veteran would be equally well served by 
amputation with suitable prosthesis.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  In light of this discussion, the Board 
finds that eligibility for an automobile and/or adaptive 
equipment is not established.      


ORDER

Service connection for a back disorder is denied.  

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

